
	
		I
		112th CONGRESS
		1st Session
		H. R. 557
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to
		  move the Bureau of Consumer Financial Protection into the Department of the
		  Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Financial Protection Oversight Act of
			 2011.
		2.Moving the Bureau
			 from the Federal Reserve to the TreasuryThe Consumer Financial Protection Act of
			 2010 is amended—
			(1)in section
			 1011(a), by striking Federal Reserve System and inserting
			 Department of the Treasury;
			(2)in section
			 1012(c)—
				(A)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by striking Board of Governors under the Federal
			 Reserve Act, the Board of Governors and inserting Secretary of
			 the Treasury, the Secretary; and
					(ii)in
			 subparagraph (C), by striking Board of Governors or the Federal reserve
			 banks and inserting Department of the Treasury;
					(B)in paragraph (3),
			 by striking Board of Governors. The Board of Governors and
			 inserting Secretary of the Treasury. The Secretary;
				(C)in paragraph (4),
			 by striking Board of Governors and inserting Secretary of
			 the Treasury; and
				(D)in paragraph (5),
			 by striking Board of Governors, and the Board of Governors and
			 inserting Secretary of the Treasury, and the Secretary;
			 and
				(3)in section
			 1013(a), by striking paragraph (3).
			
